DETAILED ACTION
This action is in response to the after final amendment filed 02/09/2022. Claims 1-4, 7-12 and 15-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-12 and 15-16 are allowed.
Specifically, regarding claim 1, claim 1 states, at least, “….when a first time has elapsed since reception of a write command belonging to a second group corresponding to a second stream of the plurality of streams: even when a length of write data associated with a 25set of write commands belonging to the second group does not reach the minimum write size, transfer the write data associated with the set of write commands belonging to the second group from the write buffer in the memory of the host to the first buffer; and 30generate write data having the minimum write size by adding padding to the write data transferred to the first buffer, and write the generated write data to a second write destination block of the plurality of write destination blocks, the second write destination 35block corresponding to the second stream”, which, in conjunction with the other limitations of the claim, is not disclosed by the prior art of record.
when a first time has elapsed since reception of a write command belonging to a second group corresponding to a second stream of the plurality of streams: even when a length of write data associated with a 25set of write commands belonging to the second group does not reach the minimum write size, transfer the write data associated with the set of write commands belonging to the second group from the write buffer in the memory of the host to the first buffer; and  30generate write data having the minimum write size by adding padding to the write data transferred to the first buffer, and write the generated write data to a second write destination block of the plurality of write destination blocks, the second write destination 35block corresponding to the second stream. Claims 2-4 and 8 are allowable at least due to their dependency on claim 1.
Regarding claim 7, Claim 7 states “when a total length of (i) a length of the write data for the second stream stored in the second buffer and (ii) a length of write data associated with a set of write commands belonging to the second group reaches the minimum write size: transfer the write data associated with the set of write commands belonging to the second group from the write buffer in the memory of the host to the first buffer; and write the write data transferred to the first buffer, together with the write data for the second stream stored in the second buffer, to a second write destination block of the plurality of write destination blocks, the second write destination block corresponding to the second stream”, which, in conjunction with the other limitations of the claim, is not disclosed by the prior art of record.
The closest prior art of record is Jiang and Kojima. Jiang discloses transferring data to memory when a minimum write size is met. Kojima generally discloses adding padding to a write unit (See [0070-0071]). However neither Jiang nor Kojima, individually or in combination, disclose the temporal relationship of claim 7, wherein “when a total length of (i) a length of the write data for the second stream stored in the second buffer and (ii) a length of write data associated with a set of write commands belonging to the second group reaches the minimum write size: transfer the write data associated with the set of write commands belonging to the second group from the write buffer in the memory of the host to the first buffer; and write the write data transferred to the first buffer, together with the write data for the second stream stored in the second buffer, to a second write destination block of the plurality of write destination blocks, the second write destination block corresponding to the second stream”.
Regarding Claim 9, Claim 9 recites similar limitations to claim 1 and is therefore allowable under the same rationale. Claims 10-12 and 16 are allowable at least due to their dependency on claim 9.
Regarding Claim 15, Claim 15 recites similar limitations to claim 7 and is therefore allowable under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183